Mr. JUSTICE CREBS delivered the opinion of the court: This is an appeal from the Circuit Court of St. Clair County wherein each defendant pleaded guilty to a charge of armed robbery and was sentenced to serve an indeterminate sentence of from five to twenty years. On appeal the defendants assert that they were indicted by different Grand Juries sitting at the same time in contravention of Ill. Rev. Stat., ch. 38, sec. 112 — 3(b) prohibiting more than one Grand Jury sitting at any time. The record as originally filed showed that true bills were voted by same day by different Grand Juries. As the indictments were signed by the same person as Foreman of the Grand Jury, it appeared that the record was inaccurate and under Supreme Court Rule 329 we returned the record to the trial court. The corrected record which has now been certified to this court shows that each defendant was indicted by the Grand Jury which began service on June 18, 1969. The corrected record removes the only issue raised on appeal. Therefore the judgment of the Circuit Court of St. Clair County is affirmed. Judgment affirmed. EBERSPACHER, P. J., and G. MORAN, J., concur.